 Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 1 of 7 PageID #:88128




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



IN RE: DEALER MANAGEMENT                            MDL No. 2817
SYSTEMS ANTITRUST LITIGATION                        Case No. 18 C 864

                                                    Magistrate Judge Jeffrey T. Gilbert



                                           ORDER

      This matter is before the Court on Defendant Reynolds and Reynolds Company’s Motion
to Compel Plaintiff MVSC to Produce its Settlement Agreement and 3PA Agreement with CDK
[ECF No. 929]. For the reasons discussed below, the Motion to Compel [ECF No. 929] is denied.

                                        STATEMENT

                                               I.

        The Court assumes familiarity with the underlying facts in this case from prior opinions
and orders in this case. A brief chronology of facts relevant to this Motion [ECF No. 929],
therefore, should suffice. In November 2017, Plaintiff Motor Vehicle Software Corporation
(“MVSC”) filed its Second Amended Complaint against Defendants Reynolds and Reynolds
Company (“Reynolds”), CDK Global, LLC (“CDK”), and Computerized Vehicle Registration, Inc.
(“CVR”) (collectively, “Defendants”). According to MVSC, Defendants conspired to block
MVSC’s access to data on Reynolds’s and CDK’s dealer management systems (“DMSs”) by
quoting prices so high that they were “economically infeasible” for MVSC to obtain access to
either Reynolds’s RCI program and CDK’s 3PA program for data integration services or through
independent providers of data integration services like Plaintiff Authenticom Inc. See MVSC
Second Amended Compl. [ECF No. 76], at ¶¶ 123-27.

       Fact discovery closed on April 30, 2019. On August 26, 2019, MVSC served its expert
reports—one on liability and a second one on causation and damages. Then, on October 15, 2019,
MVSC voluntarily dismissed all claims against CDK and CVR pursuant to a Settlement
    Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 2 of 7 PageID #:88129




Agreement with CDK, 1 leaving only its conspiracy claim against Reynolds, 2 and also entered into
the 3PA Agreement with CDK at the same time. As a result of its settlement with CDK, MVSC
now is a participant in CDK’s 3PA (third party application) program. See [ECF No. 931-3].

         On November 15, 2019, after the announcement of the MVSC-CDK settlement, Reynolds
served its expert rebuttal reports. Thereafter, on December 19, 2019, MVSC served its experts’
reply reports. Neither Reynolds’s expert rebuttal reports nor MVSC’s expert reply reports
contained any substantive discussion of the settlement between MVSC and CDK. Reynolds then
deposed MVSC’s experts in January 2020. Both of MVSC’s experts testified they had not seen
the Settlement Agreement and were not familiar with the terms of the settlement between MVSC
and CDK. On January 31, 2020, after completion of MVSC’s expert depositions, Reynolds sent a
letter to MVSC asking it to produce copies of its Settlement Agreement with CDK and the 3PA
Agreement (collectively, the “Agreements”). After meeting and conferring, MVSC refused to
produce the Agreements, and on March 18, 2020, Reynolds filed its Motion to Compel [ECF No.
929]. 3

        The Court notes that it previously decided a motion filed by the Dealership Class Plaintiffs
which sought to compel production of a settlement agreement between former Plaintiff Cox
Automotive, Inc. and CDK. See August 16, 2019 Order [ECF No. 748]. The Court incorporates
from that Order its discussion and analysis of the legal standard governing when or if a confidential
settlement agreement should be disclosed to other parties in a multi-party case. Id. at 1-2. In that
Order, the Court explained that none of the arguments put forth by the Dealership Class Plaintiffs
was sufficient to override the settling parties’ interest in keeping the terms of their settlement
confidential, and the Court denied the Dealership Class Plaintiffs’ motion to compel. Id. at 2-3.
Although the circumstances before the Court now concerning the settlement between MVSC and
CDK are somewhat different than those before the Court with respect to the earlier settlement
between Cox Automotive and CDK, and Reynolds’s arguments in favor of its Motion to Compel

1
 MVSC dismissed its claims against both CDK and CVR as a result of its settlement with CDK, but the
settlement itself and the Settlement Agreement apparently are between only MVSC and CDK. Reynolds’s
Reply in Support of its Motion to Compel [ECF No. 1014], at 10-11. Reynolds and CDK are co-owners
of CVR, so Reynolds expected to learn the settlement terms given its part ownership of CVR, but that did
not happen because “CDK . . . would not or could not disclose the settlement to Reynolds.” Id. at 11.
2
 The only claim MVSC has asserted against Reynolds is for conspiracy. There are no claims based on any
unilateral conduct by Reynolds. Second Amended Complaint [ECF No. 76].
3
 Also, on March 18, 2020, Reynolds filed a Motion for Leave to File its Proposed Amended Answer and
Affirmative Defenses [ECF No. 925] and a Memorandum of Law in Support of that Motion for Leave [ECF
No. 927]. On March 24, 2020, the assigned District Judge entered an agreed briefing schedule on
Reynolds’s Motion for Leave to File its Proposed Amended Answer and Affirmative Defenses [ECF 925].
[ECF No. 934]. On May 15, 2020, MVSC filed a Consolidated Opposition to Reynolds’s Motion to Compel
MVSC to Produce its Settlement with CDK and Reynolds’s Motion to Amend its Answer and Affirmative
Defenses [ECF No. 947]. On June 12, 2020, Reynolds then filed a Consolidated Reply in Support of its
Motions (1) To Compel Plaintiff MVSC to Produce its Settlement Agreement and 3PA Agreement with
CDK, and (2) For Leave to File its Proposed Amended Answer and Affirmative Defenses [ECF No. 1014].
Reynolds’s Motion for Leave to File its Proposed Amended Answer and Affirmative Defenses [ECF No.
925] is a dispositive motion and is pending before the District Judge.


                                                   2
  Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 3 of 7 PageID #:88130




[ECF No. 929] are more developed than the arguments previously put forth by the Dealership
Class Plaintiffs, the Court comes to the same conclusion as it did earlier for similar but also for
additional reasons as discussed below.

                                                       II.

        Reynolds advances three arguments in support of its Motion to Compel Plaintiff MVSC to
Produce its Settlement Agreement and 3PA Agreement with CDK [ECF No. 929]. Reynolds
argues that: (1) the MVSC-CDK Settlement Agreement and 3PA Agreement are highly relevant
documents and should be produced because they go to the heart of MVSC’s claim against Reynolds
and can be used to defend against MVSC’s claims and to rebut MVSC’s experts’ reports on liability
and damages; (2) the Settlement Agreement and 3PA Agreement are necessary for Reynolds to be
able to calculate the setoff amount for any potential damages that could be awarded to MVSC; and
(3) the Agreements are relevant for Reynolds to understand issues of witness credibility and any
potential bias.

        MVSC objects to producing the Settlement Agreement and 3PA Agreement. In opposition
to Reynolds’s Motion to Compel, MVSC raises four arguments. MVSC argues that: (1) the Motion
to Compel is not timely; (2) Reynolds fails to overcome MVSC’s and CDK’s interest in keeping
the terms of the Settlement Agreement and 3PA Agreement confidential and the Agreements are
not sufficiently relevant to overcome MVSC’s and CDK’s confidentiality interests; (3) Reynolds’s
setoff argument is premature and procedurally barred; and (4) Reynolds’s concerns about witness
credibility and bias are speculative and insufficient. See [ECF No. 947]. The Court will address
the parties’ arguments in turn.

        While there is no de jure settlement privilege that Reynolds needs to overcome, court have
recognized that settling parties have an interest in keeping their confidential settlement
confidential, and a party seeking the disclosure of a confidential settlement agreement between
two other parties in the same case must articulate something more than a bald assertion that the
settlement agreement is relevant and it needs to see the agreement. See August 16, 2019 Order
[ECF No. 748], at 1-2 (citing cases). Reynolds argues, and the Court agrees, this is not a special
or heightened standard or burden that a party in a multiparty case must meet when seeking
disclosure of the settlement terms agreed to by two other parties in a multi-party case. The
applicable standard remains the familiar requirement that the information sought be relevant and
proportional to the needs of the case within the meaning of Federal Rule of Civil Procedure
26(b)(1). The Court still must balance the relevance of the information sought with the burden on,
and interests of, the opposing party while also weighing whether the discovery is proportional to
the needs of the case. Id. That analysis necessarily includes consideration of the settling party’s
interest in confidentiality as well as the non-settling party’s interest in obtaining the information it
is seeking and the posture of the case when the information is being sought.

       MVSC first argues that Reynolds’s Motion to Compel is untimely because it waited too
long to seek production of the Settlement Agreement and 3PA Agreement. The Court is not
denying Reynolds’s Motion to Compel [ECF No. 929] based on timeliness, but the fact that
Reynolds waited so long to seek production of the Agreements does undercut, to some extent, its
argument that the Agreements are highly relevant to its experts’ analyses and its defense of this



                                                   3
    Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 4 of 7 PageID #:88131




case. If the Agreements were so critical to Reynolds’s defense and to its experts’ analyses, then
the Court questions why Reynolds did not seek to obtain the Agreements promptly upon learning
that MVSC had settled with CDK, and that Reynolds would not be privy to the settlement terms
as a result of its co-ownership of CVR. Reynolds seems to say it was waiting to see what MVSC’s
experts would say about the settlement in their reply reports and during their depositions and, when
they said nothing, Reynolds moved to compel. But Reynolds also waited to seek the Agreements
until after its own experts had produced their reports. It was only after all the expert depositions
were completed that Reynolds sought production of the Agreements. Given this chronology,
Reynolds’s argument that these Agreements are crucial to its defense of the case or its experts’
analyses loses some of its ardor. 4

        The Court appreciates what may have been a strategic decision by Reynolds to wait until
expert discovery was done and it could file its summary judgment motion without getting behind
the MVSC-CDK settlement but, in the Court’s view, that decision still undercuts Reynolds’s
argument that the settlement documents are somehow crucial to its ability to defend this case
properly. Reynolds’s experts apparently did not need the Agreements to render their opinions in
this case. Moreover, the fact that the settlement occurred and that MVSC and CDK entered into a
business relationship via the 3PA Agreement is public knowledge. Reynolds does not need the
actual Settlement Agreement to argue that the alleged conspiracy between CDK and Reynolds
ended when MVSC settled with CDK. Indeed, Reynolds argues in support of its motion for
summary judgment in this case that MVSC’s settlement with CDK ended any possible conspiracy
between CDK and Reynolds as of the date of the settlement, and further that MVSC’s alleged
damages from such a conspiracy ended as of the date of the settlement as well. See Reynolds’s
Memorandum in Support of Motion for Summary Judgment [ECF No. 955], at 37. Moreover,
MVSC appears not to have responded to that argument, so Reynolds argues in its Reply that MVSC
thereby has conceded this issue. See Reynolds’s Reply Memorandum in Support of its Motion for
Summary Judgment [ECF No. 1121], at 19.

         The Court also appreciates that MVSC’s experts, unaware of the MVSC-CDK settlement,
testified that the conspiracy between CDK and Reynolds is continuing and that the damages
resulting from that conspiracy also will continue through trial. Reynolds says it needs the
Agreements to rebut what MVSC’s experts have said. The strategic decision by MVSC to keep
from its experts the settlement terms and the 3PA Agreement may, as Reynolds seems to argue,
make them vulnerable to attack at trial for not having been provided with (or insisted on seeing)
information that potentially is relevant to their expert opinions and analyses. It appears, however,
that Reynolds does not need the Agreements themselves to make those arguments either. As
Reynolds points out, Judge Kocoras, under similar circumstances, held that various defendants’
settlements with the plaintiffs in a multi-party antitrust case terminated the existence of the
conspiracy as a matter of law as of the dates of the settlements. See Exhibit K to Reynolds’s
Memorandum in Support of Motion to Compel [ECF No. 931-11], Rulings on Motions In Limine
at 11, In re Brand Name Prescription Drug Antitrust Litigation, No. 94-cv-897, MDL No. 997

4
 As discussed above, MVSC settled with CDK on October 15, 2019. Reynolds did not seek production of
the Agreements at that time and one month later, Reynolds served it expert rebuttal reports on November
15, 2019. MVSC’s experts then served their reply reports on December 19, 2019. None of these reports
contained any reference to or discussion of the settlement between MVSC and CDK or the 3PA Agreement,
and the Agreements were not discussed during any of the expert depositions.


                                                  4
    Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 5 of 7 PageID #:88132




(N.D. Ill. Sept. 14, 1998) (Kocoras, J.). See also Drug Mart Pharm. Corp. v. Am. Home Prods.
Corp., 288 F.Supp.2d 355 (E.D.N.Y. 2003). And, again, Reynolds has made these arguments in
support of its pending motion for summary judgment. See Reynolds’s Memorandum in Support
of Motion for Summary Judgment [ECF No. 955], at 37; Reynolds’s Reply Memorandum in
Support of its Motion for Summary Judgment [ECF No. 1121], at 19.

        It is difficult to see how MVSC’s experts will be able to opine that MVSC’s damages are
not affected at all by MVSC’s settlement with CDK particularly if they are denied access to any
information about the settlement or its terms. MVSC’s damages expert seemed to say as much
when he was deposed. He conceded he would need to know the settlement terms to be able to
fully opine concerning MVSC’s damages caused by the alleged conspiracy between CDK and
Reynolds, and he said he may need that information to be able to testify fully about MVSC’s
damages at trial. See Transcript of Deposition of Gordon Klein, Exhibit H to Reynolds’s
Memorandum in Support of Motion to Compel [ECF No. 931-8]. MVSC seems to think Mr. Klein
can supplement his expert report and opinion up to 30 days before trial. See MVSC’s Opposition
to Reynolds’s Motion to Exclude the Expert Testimony of Gordon Klein [ECF No. 1009], at 10-
12. If MVSC updates the information it has provided to Mr. Klein and he revises his expert
disclosure and/or opinion (and is allowed to do so), then it is hard to see how MVSC can keep that
information from Reynolds and its experts. With discovery closed, however, these are issues that
Reynolds will need to pursue in a motion in limine before the trial judge in this case, or in some
other pretrial motion, but it is not, in the Court’s view, a reason to reopen expert discovery now to
allow Reynolds to further burnish its defense to arguments that MVSC’s experts are not currently
making, and that Reynolds, in fact, is seeking to exclude from the case. 5

        To be clear, the Court is not saying that the information Reynolds wants the Court to
compel MVSC to produce is completely irrelevant. Even if the Agreements contain relevant
information, however, as Reynolds argues they do, Reynolds’s interest in obtaining that
information now as the case currently is postured does not outweigh MVSC’s interest in keeping
confidential the terms of its settlement with CDK and in avoiding another round of discovery into
its new 3PA Agreement with CDK. Against the background discussed above, and given the
parties’ strategic decisions during expert discovery, the Court is not inclined to allow Reynolds to
open up a new front of discovery into the MVSC-CDK settlement so Reynolds might develop
more information in support of its argument that the alleged conspiracy and MVSC’s alleged
damages ended when MVSC settled with CDK and dismissed its claims against CDK and CVR.
The Court does not see how allowing Reynolds to pursue that tack now would not delay the
ultimate resolution of this case to MVSC’s detriment and to the interests of the judicial system
enshrined in Federal Rule of Civil Procedure 1.

       Reynolds also argues that the Agreements are relevant to determine the price MVSC is
paying to participate in CDK’s 3PA program as of October 2019, which Reynolds says could
disprove MVSC’s allegations that the price quotes from Reynolds (in 2014) and CDK (in 2015

5
 In fact, Reynolds already has filed a motion to exclude the opinions of MVSC’s damages expert, Mr,
Klein, in part because he did not consider the impact of MVSC’s settlement with CDK on MVSC’s
damages. See Reynolds’s Memorandum in Support of its Motion to Exclude the Opinions and Proffered
Testimony of Plaintiff MVSC’s Expert Gordon Klein [ECF No. 865].



                                                 5
 Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 6 of 7 PageID #:88133




and 2016) were economically infeasible. The Court understands how the price MVSC now is
paying CDK could be a relevant data point in the analysis Reynolds wants to do. But
circumstances also undisputedly have changed since 2014, 2015, and 2016 such that the price
MVSC currently pays to participate in CDK’s 3PA programs likely is influenced by many different
or at least additional factors than were extant in 2015 and 2016. That does not mean the business
deal between MVSC and CDK today as embodied in the 3PA Agreement is irrelevant to the issues
in this case. But with discovery long closed and the case moving toward disposition on the merits
one way or another, the Court is not convinced that any such price comparison or analysis that
Reynolds now wants to make would be so relevant or probative or, said differently, probative
enough to overcome MVSC’s interest in maintaining the confidentiality of the Settlement
Agreement.

        Equally important, Reynolds’s arguments are not enough to overcome MVSC’s interest as
the plaintiff in this case in not having discovery reopened so that Reynolds can probe the 3PA
Agreement (which MVSC says is separate from the Settlement Agreement, MVSC’s Opposition
Memorandum [ECF No. 947], at 9, n.6) with the attendant delay that would involve. See January
17, 2019 Order [ECF No. 498], at 1-3 (citing Robinson v. Stanley, No. 06 C 5158, 2010 WL
1005736, at *5 (N.D. Ill. Mar. 17, 2010) (Cole, M.J.) (“In all cases there comes a time when
discovery must end. . . . The discovery rules are not an excursion ticket to an unlimited, never-
ending exploration of every conceivable matter that captures an attorney’s interest.”). Again, if
this information was so crucial to Reynolds’s defense and to its expert’s damage analysis, one
would think Reynolds would have sought production of the 3PA Agreement sooner than it did.

         Reynolds asserts two additional arguments: (1) the Settlement Agreement and 3PA
Agreement are necessary for Reynolds to be able to calculate the setoff amount for any potential
damages; and (2) the Agreements are relevant for Reynolds to understand issues of witness
credibility and any potential bias. The Court declines to address Reynolds’s arguments about the
calculation of any setoff because it agrees with MVSC that argument now is somewhat premature
since Reynolds did not pled setoff as an affirmative defense. Further, as discussed above, the same
day Reynolds filed its Motion to Compel [ECF No. 929] that is the subject of this Order, Reynolds
also filed its Motion for Leave to Filed its Proposed Amended Answer and Affirmative Defenses
[ECF No. 925]. That motion is fully briefed and pending before the District Judge.

        Further, even if the Agreements are relevant to some extent to a setoff calculation, that also
appears to be premature at this stage of the case with summary judgment motions pending and no
trial date yet set. Calculation of any potential setoff of damages would be relevant only after
MVSC obtained a judgment in this case. See, e.g., Zenith Radio Corp. v. Hazeltine Research, Inc.,
401 U.S. 321, 348 (1971) (“[A] plaintiff who has recovered any item of damage from one
coconspirator may not again recover the same item from another coconspirator; the law, that is,
does not permit a plaintiff to recover double payment.”). Therefore, the Court will not order
production of the materials Reynolds is seeking as relevant to any setoff defense or calculation
both because production of that information would be premature before MVSC has obtained a
judgment against which Reynolds’s setoff argument might be made and because Reynolds has not
yet pled setoff as an affirmative defense (to the extent it must be so pled before it can be advanced
as a defense by Reynolds).




                                                  6
 Case: 1:18-cv-00864 Document #: 1198 Filed: 10/27/20 Page 7 of 7 PageID #:88134




        As to Reynolds’s argument on witness credibility and potential bias, the Court is not
persuaded by them. For similar reasons as are set forth in the Court August 16, 2019 Order, the
Court agrees with MVSC that Reynolds’s concerns about witness credibility, prejudice, and
potential bias are inchoate, speculative, and not properly the subject of discovery at this time. See
August 16, 2019 Order [ECF No. 748], at 3. Furthermore, in response to Reynolds’s Motion to
Compel, MVSC specifically represents that nothing in the MVSC-CDK settlement includes a
requirement of cooperation in this litigation. See MVSC’s Opposition to Reynolds’s Motion to
Compel [ECF No. 947], at 13 (citing Ex. H, Declaration of Joe Nemelka). In reply, Reynolds
notes (and the Court agrees) that MVSC could have provided that information to Reynolds during
the meet and confer process before Reynolds filed its Motion. See Reynolds’s Reply Memorandum
in Support of its Motion to Compel [ECF No. 1014], at 8-9. If MVSC had done so, Reynolds at
least implies that it would not have made the credibility and bias argument in support of its Motion
to Compel or, at the very least, its argument on that score potentially would have been different.
Id.

                                         CONCLUSION

      Accordingly, for all the reasons discussed herein, Defendant Reynolds and Reynolds
Company’s Motion to Compel Plaintiff MVSC to Produce its Settlement Agreement and 3PA
Agreement with CDK [ECF No. 929] is denied.

       It is so ordered.




                                                      ____________________________________
                                                      Jeffrey T. Gilbert
                                                      Unites States Magistrate Judge


Dated: October 27, 2020




                                                 7
